Order, Supreme Court, New York County (Eileen Bransten, J.), entered October 22, 2009, which, to the extent appealed from as limited by the briefs, granted plaintiffs’ motion for a protective order striking the discovery and inspection sought by defendants Belt Parkway Imaging, Diagnostic Imaging, Metroscan Imaging, Parkway MRI and Rabiner, unanimously affirmed, with costs.
After an in camera review (see Masterwear Corp. v Bernard, 298 AD2d 249, 250 [2002]), the court properly found that the documents relating to a confidential proposed settlement that was never finalized were neither material nor necessary to the defense of the action (see Matter of New York County Data Entry Worker Prod. Liab. Litig., 222 AD2d 381 [1995]). Our own review confirms that the documents contain no indication of any attempt to influence a witness to give false testimony (cf. Warrick v Capabilities, Inc., 299 AD2d 622, 623 [2002]), or suggest any other basis on which they might be discoverable.
We have considered appellants’ remaining contentions and find them unavailing. Concur—Friedman, J.P., Sweeny, Nardelli and Freedman, JJ.